Name: Commission Regulation (EC) No 134/1999 of 21 January 1999 amending Regulation (EC) No 936/97 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  animal product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 22. 1. 1999L 17/22 Issuing agency Third country Name Address COMMISSION REGULATION (EC) No 134/1999 of 21 January 1999 amending Regulation (EC) No 936/97 opening and providing for the administra- tion of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat and Regulation (EEC) No 139/81 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (2), as last amended by Regulation (EC) No 1633/98 (3), Having regard to Commission Regulation (EC) No 936/ 97 of 27 May 1997 opening and providing for the admin- istration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (4), as last amended by Regulation (EC) No 1680/98 (5), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EEC) No 139/ 81 of 16 January 1981 defining the conditions for the admission of certain kinds of frozen beef and veal to subheading 0202 30 50 of the Combined Nomencla- ture (6), as last amended by Regulation (EC) No 1680/98, and in particular Article 5(2) thereof, Whereas Australia has nominated a new issuing agency for certificates of authenticity; whereas Annex II to Regu- lations (EC) No 936/97 and (EEC) No 139/81 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 936/97, the agency Department of Primary Industries and Energy' is replaced by Department of Agriculture, Fisheries and Forestry  Australia'. Article 2 In Regulation (EEC) No 139/81, Annex II is replaced by the following: ANNEX II List of agencies in exporting countries authorised to issue certificates of authenticity Argentina SecretarÃ ­a de Agricultura, GanaderÃ ­a, Pesca y AlimentaciÃ ³n (SAGPyA), Direc- ciÃ ³n General de Mercados Ganaderos Paseo ColÃ ³n 922 1er Piso Oficina 146 (1063) Buenos Aires Argentina Australia Department of Agriculture, Fisheries and Forestry  Australia PO Box 858 Canberra, ACT 2601 Botswana Ministry of Agriculture, Department of Animal Health and Production Principal Veterinary Officer (Abattoir) Private Bag 12 Lobatse (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 148, 28. 6. 1968, p. 24. (3) OJ L 210, 28. 7. 1998, p. 17. (4) OJ L 137, 28. 5. 1997, p. 10. (5) OJ L 212, 30. 7. 1998, p. 36. (6) OJ L 15, 17. 1. 1981, p. 4. EN Official Journal of the European Communities22. 1. 1999 L 17/23 Issuing agency Third country Name Address New Zealand New Zealand Meat Producers Board 110 Featherston Street Box 121 Wellington Swaziland Ministry of Agriculture PO Box 162 Mbabane Uruguay Instituto Nacional de Carnes (INAC) RincÃ ³n 459, Montevideo South Africa South African Livestock and Meat Industries Control Board Hamilton and Vermeulen Streets Pretoria Zimbabwe Ministry of Agriculture Department of Veterinary Services PO Box 8012 Causeway Harare Zimbabwe Namibia Ministry of Agriculture, Water and Rural Development, Directorate of Veterinary Services Private Bag 12002 Auspanplatz Windhoek 9000 Namibia' Article 3 This Regulation shall enter into force on 1 February 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 1999. For the Commission Franz FISCHLER Member of the Commission